Citation Nr: 0423556	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating, greater than 20 percent, 
for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision from the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, where the veteran's claim for 
entitlement to service connection for diabetes, associated 
with herbicide exposure, was granted and a 20 percent 
disability rating assigned, effective July 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The veteran claims entitlement to an initial rating, greater 
than 20 percent, for diabetes mellitus.  The Board notes that 
VA has satisfied their duty to assist insofar as it relates 
to VCAA.  The veteran claimed entitlement to service 
connection for diabetes mellitus and VA granted that claim.  
Thereafter, the veteran filed a timely Notice of Disagreement 
with the 20 percent evaluation assigned to the service 
connected disability.  A Statement of the Case was issued and 
the veteran perfected his appeal to the Board.  In December 
2003, the RO sent the veteran information pertaining to VCAA.  

The Board further notes that, where the assignment of an 
initial rating award is at issue, VA must consider all 
evidence of the veteran's disability as is necessary to 
evaluate the severity of the disability from the initial 
grant of service connection to the present.  It is essential, 
both in the examination and in the evaluation of the 
disability, that each disability be reviewed in relation to 
its history.  See 38 C.F.R. § 4.41.  Where the question for 
consideration is propriety of the initial evaluation assigned 
to the veteran's disability, as is the question in this case, 
evaluation of the medical evidence since the grant of the 
service connection and consideration of the appropriateness 
of "staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  

By correspondence dated in March 2003, the veteran requested 
an examination as part of his claim for an increase in the 
initial 20 percent disability rating assigned.  The RO 
scheduled a VA Compensation and Pension examination in June 
2003.  During the examination, however, in the General 
Remarks section of the examination report, the examiner 
stated that the claims file was being procured, but was not 
yet available for review.    

In an Addendum to the June 2003 VA examination, the examiner 
noted that the veteran identified treatment records from 
Indiana Hospital, where he underwent electromyograph (EMG) 
testing, that were not associated with the claims file at the 
time the examiner reviewed the file.  The Board observes that 
there are treatment records dated in March 1999 from Indiana 
Hospital that have been associated with the claims file, 
however, it is not clear that the March 1999 treatment 
records are the records referred to by the examiner in the 
Addendum, as the examiner noted that the unavailable 
treatment records were dated two years prior to the June 2003 
examination.  The RO should contact the veteran and assist 
him in obtaining the referenced treatment records, if they 
are in fact outstanding treatment records.  

The veteran underwent VA examination again in September 2003 
for complications resulting from diabetes mellitus.  The 
veteran's representative correctly points out that, with 
regard to records pertaining to the medications the veteran 
may have been prescribed, the examiner stated that the 
records were unavailable.  For purposes of rating diabetes 
mellitus and any complications resulting from diabetes 
mellitus, it is important to note what medications have been 
prescribed to the veteran for diabetes mellitus.  

In the Board's opinion, the issue of entitlement to an 
initial disability rating, greater than 20 percent, for 
diabetes mellitus cannot be properly adjudicated at this time 
because it is not clear as to whether all outstanding 
treatment records, as identified by the veteran, has been 
obtained and associated with the claims file and what 
medications may have been prescribed for diabetes mellitus 
after the June 2003 VA examination.  Therefore, this case 
must be remanded to afford the veteran a more contemporaneous 
examination, to include the examiner's review of the entire 
record, prior to a final adjudication of the veteran's claim.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 
Procelle v. Derwinski, 2Vet. App 629, 632 (1992).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his service connected 
diabetes mellitus.  Of particular 
interest would be any outstanding 
treatment records, to include EMG 
reports, from Indiana Hospital.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, and given the opportunity to 
provide any missing records themselves.  

3. The RO should arrange for the veteran 
to undergo VA examination by an 
endocrinologist in order to determine the 
severity of his diabetes mellitus.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the examiner for 
review, and a notation indicating that 
this record review took place should be 
included in the report.  

The examiner should offer an opinion to 
each of the following: 

(a) The amount of insulin required 
by the veteran on a daily basis; 
whether a restricted diet is 
required; and to what extent are the 
veteran's activities restricted due 
to the diabetes mellitus; 

(b) whether there is progressive 
loss of weight or strength; 

(c) the number, if any, of 
hospitalizations per year for 
ketoacidosis or hypoglycemic 
reactions; and the frequency of 
visits to a diabetic care provider;  
and

(d) the likelihood of any additional 
complications resulting from the 
diabetes mellitus.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications must be associated with the 
claims folder. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



